[Cite as State v. Bazler, 2018-Ohio-5306.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. W. Scott Gwin, P.J.
         Plaintiff – Appellee                   Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 18-CA-29
 CHAD BAZLER

        Defendant – Appellant                   O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Licking County Court of
                                                Common Pleas, Case No. 16-CR-605



 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        December 26, 2018


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 HAWKEN FLANAGAN                                JAMES A. ANZELMO
 NATHANIEL H. HURST                             Anzelmo Law
 Licking County Prosecutor’s Office             446 Howland Drive
 20 South Second Street, 4th Floor              Gahanna, Ohio 43230
 Newark, Ohio 43055
Licking County, Case No. 18-CA-29                                                     2

Hoffman, J.
      {¶1}    Appellant Chad Bazler appeals the judgment entered by the Licking County

Common Pleas Court convicting him of two counts of aggravated trafficking in drugs (R.C.

2925.03(A)(1), (C)(1)(a)) and sentencing him to eighteen months incarceration on each

count, to be served consecutively. Appellee is the state of Ohio.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    In 2016, Courtney Zigan was working with Newark Police officer Todd

Green as a confidential informant, in exchange for having her felony drug charges

reduced to a misdemeanor. Zigan identified Appellant to police as someone she could

purchase drugs from in a controlled buy.

      {¶3}    On June 6, 2016, Officer Green arranged a controlled buy between Zigan

and Appellant. Zigan called Appellant to arrange to buy methamphetamine. The call was

recorded and monitored by police. Appellant sent a text to Zigan to meet him at the Taco

Bell in Heath in ten minutes. Police searched the informant and her vehicle, fitted her

with a covert transmitter recorder, and provided her with $50 in cash.

      {¶4}    Officer Green followed Zigan to Taco Bell. Green knew Appellant from past

dealings, and recognized Appellant in a silver Chevy in the Taco Bell parking lot. A

woman, also known to Green, came out of the Taco Bell and hugged Zigan. Green

watched the informant’s hands at all times to make sure she was not given drugs by the

other woman. He watched a hand-to-hand exchange between Zigan and Appellant

through the passenger door of the vehicle. The drugs Zigan purchased from Appellant

were tested and found to be methamphetamine.

      {¶5}    Again on July 12, 2016, Green arranged another recorded phone call

between Zigan and Appellant. Appellant told Zigan to meet him in the Giant Eagle parking
Licking County, Case No. 18-CA-29                                                      3


lot. She was again searched and fitted with a recorder. Police gave her $50 in cash for

the drug buy. Green stayed farther away from the transaction so as to avoid being

recognized by Appellant. However, he heard Detective Greg Collins over the radio say

Appellant exited his vehicle and walked to Zigan’s vehicle.    Zigan again purchased

methamphetamine from Appellant using the money provided by police.

      {¶6}   Appellant was interviewed by Officer Green on March 31, 2017. Appellant

admitted he sold drugs in the past, but claimed he stopped because he had a new job.

      {¶7}   Appellant was indicted by the Licking County Grand Jury on two counts of

aggravated trafficking in drugs. The case proceeded to jury trial in the Licking County

Common Pleas Court. He was convicted on both counts and sentenced to eighteen

months incarceration on each count, to be served consecutively, for an aggregate term

of incarceration of thirty-six months.   It is from the February 21, 2018 judgment of

conviction and sentence Appellant prosecutes this appeal, assigning as error:



             I.    CHAD    BAZLER’S      CONVICTIONS       ARE     BASED        ON

      INSUFFICIENT EVIDENCE, IN VIOLATION OF THE DUE PROCESS

      CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

      UNITED STATES CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I

      OF THE OHIO CONSTITUTION.

             II.   CHAD   BAZLER’S       CONVICTIONS     ARE     AGAINST    THE

      MANIFEST WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE

      PROCESS CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS
Licking County, Case No. 18-CA-29                                                         4


       TO THE UNITED STATES CONSTITUTION AND SECTIONS 1 & 16,

       ARTICLE I OF THE OHIO CONSTITUTION.

              III. THE TRIAL COURT UNLAWFULLY ORDERED BAZLER TO

       SERVE CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS

       TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE I OF THE

       OHIO    CONSTITUTION         AND     THE        FIFTH   AND   FOURTEENTH

       AMENDMENTS TO THE UNITED STATES CONSTITUTION.

              IV.   BAZLER     RECEIVED       INEFFECTIVE       ASSISTANCE       OF

       COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE

       UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE

       OHIO CONSTITUTION.



                                                  I.

       {¶8}   In his first assignment of error, Appellant argues the judgment is not based

on sufficient evidence because the State failed to prove a proper chain of custody of the

methamphetamine.

       {¶9}   An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶10} Appellant was convicted of two counts of aggravated trafficking in drugs in

violation of R.C. 2925.03:
Licking County, Case No. 18-CA-29                                                        5


             (A) No person shall knowingly do any of the following:

             (1) Sell or offer to sell a controlled substance or a controlled

      substance analog;

             (C) Whoever violates division (A) of this section is guilty of one of the

      following:

             (1) If the drug involved in the violation is any compound, mixture,

      preparation, or substance included in schedule I or schedule II, with the

      exception of marihuana, cocaine, L.S.D., heroin, any fentanyl-related

      compound, hashish, and any controlled substance analog, whoever violates

      division (A) of this section is guilty of aggravated trafficking in drugs. The

      penalty for the offense shall be determined as follows:

             (a) Except as otherwise provided in division (C)(1)(b), (c), (d), (e), or

      (f) of this section, aggravated trafficking in drugs is a felony of the fourth

      degree, and division (C) of section 2929.13 of the Revised Code applies in

      determining whether to impose a prison term on the offender.



      {¶11} Appellant argues in the absence of testimony from the person who

transported the drugs to BCI for testing, the State failed to prove the drugs tested were,

in fact, the drugs Appellant allegedly sold to the informant. This Court has previously

recognized this argument is not cognizable in a sufficiency of the evidence claim:



             Appellant also argues that in the absence of the testimony of David

      Billings, there is a missing link in the chain of custody, which demonstrates
Licking County, Case No. 18-CA-29                                                         6


         insufficient evidence that the arresting officer recovered a controlled

         substance from her motor vehicle. Chain of custody is part of the

         authentication and identification mandates set forth in Evid. R. 901. State v.

         Barzacchine (1994), 96 Ohio App.3d 440, 645 N.E.2d 137. Any break in the

         chain of custody goes to the credibility, or weight of the evidence, and not

         to admissibility. Id. The State is not required to prove a perfect, unbroken

         chain of custody. State v. Keene, 81 Ohio St.3d 646, 693 N.E.2d 246, 1998-

         Ohio-342.

                We first note that appellant has not challenged the manifest weight

         of the evidence, but rather the sufficiency of the evidence. As a break in the

         chain of custody goes to the credibility or weight of the evidence, and not

         its admissibility, chain of custody is not an appropriate consideration on a

         claim that the State presented insufficient evidence to allow a rational trier

         of fact to find the elements of the crime proven beyond a reason [sic] doubt.



         {¶12} State v. Bias, 5th Dist. Licking No. 02-CA-00044, 2002-Ohio-4539, ¶¶ 11-

12.

         {¶13} Appellant did not object to the admission of the methamphetamine into

evidence, nor does he assign plain error to its admission. Appellant’s claim the State

failed to prove chain of custody goes to the weight to be given to the evidence, and is not

an appropriate consideration on a claim the State presented insufficient evidence to allow

a rational trier of fact to find the elements of the offense proven beyond a reasonable

doubt.
Licking County, Case No. 18-CA-29                                                           7


       {¶14} The first assignment of error is overruled.

                                                 II.

       {¶15} In his second assignment of error, Appellant argues the judgment of

conviction is against the manifest weight of the evidence.

       {¶16} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1983).

       {¶17} Appellant argues the only witness who testified to firsthand knowledge of

the drug transactions is the informant, and her testimony is not credible because she was

involved with the police as an informant for the sole purpose of reducing her own drug

charges. He argues the police only witnessed the transactions from afar, and therefore

their testimony is of little value. He also argues the State failed to prove chain of custody,

and therefore the record does not demonstrate the drugs trafficked were the same drugs

tested.

       {¶18} Officer Green testified as to the procedures employed by police to ensure

the reliability of the controlled buy. He testified prior to each buy, Zigan and her vehicle

were searched. Careful surveillance was maintained of Zigan as she traveled to the spot

designated by Appellant for each of the controlled buys. The controlled purchases were

monitored through both visual surveillance and through live audio of the informant’s
Licking County, Case No. 18-CA-29                                                       8


interaction with Appellant. He testified on June 6, 2016, he carefully watched Zigan’s

hands during the entire transaction. He also testified on June 6, 2016, he saw the hand-

to-hand transaction between Zigan and Appellant. Det. Greg Collins identified Appellant

as the person he observed approach Zigan’s vehicle on July 12, 2016, in the Giant Eagle

parking lot. After each purchase, police maintained surveillance of Zigan’s vehicle until

they reached a meeting spot, at which time she gave them the drugs purchased from

Appellant and both her person and her vehicle were again searched.

      {¶19} Zigan testified on both occasions she received methamphetamine from

Appellant in exchange for the money police gave her for the controlled buy. She identified

the voices on the audio recordings of the recorded calls and the transactions themselves,

and the recordings were played for the jury. Although she was working for the police in

exchange for a reduction of her own drug charges, the jury was in a better position than

this Court to judge her credibility. Further, the jury was aware of the deal she made with

the police and the fact she had previous drug charges.

      {¶20} Officer Green additionally testified when he interviewed Appellant on March

31, 2017, Appellant admitted he had sold drugs in the past, although now he had a job

and was no longer selling drugs.

      {¶21} Officer Green testified the manila envelopes containing the substance

tested and found to be methamphetamine by BCI were the envelopes he placed the

baggies of methamphetamine in and put in the evidence locker at the Licking County

Sheriff’s Office. Appellant cross-examined him at length concerning his claim not every

person who potentially handled the drugs appeared on the chain of custody as set forth

on the manila envelopes. However, while there was a suggestion persons not noted on
Licking County, Case No. 18-CA-29                                                      9


the chain of custody may have had access to the drugs, the documentary evidence

submitted in the case reflects the agency number is the same in each case on the property

records filled out in the Licking County Sheriff’s Office, the evidence submission sheets

at BCI, and the reports of the tests results. We find the jury did not lose its way in

concluding the drugs tested by BCI were in fact the drugs seized by Officer Green from

the controlled buys.

      {¶22} Based on the evidence presented at trial, we find the judgment is not against

the manifest weight of the evidence.

      {¶23} The second assignment of error is overruled.

                                            III.

      {¶24} In his third assignment of error, Appellant argues the trial court failed to

make the findings during the sentencing hearing required by R.C. 2929.14(C)(4) to

impose consecutive sentences.

      {¶25} R.C. 2929.14(C)(4) states:



             (4) If multiple prison terms are imposed on an offender for convictions

      of multiple offenses, the court may require the offender to serve the prison

      terms consecutively if the court finds that the consecutive service is

      necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:
Licking County, Case No. 18-CA-29                                                        10


              (a) The offender committed one or more of the multiple offenses

       while the offender was awaiting trial or sentencing, was under a sanction

       imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

       Code, or was under post-release control for a prior offense.

              (b) At least two of the multiple offenses were committed as part of

       one or more courses of conduct, and the harm caused by two or more of

       the multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that

       consecutive sentences are necessary to protect the public from future crime

       by the offender.



       {¶26} When imposing consecutive sentences, a trial court must state the required

findings at the sentencing hearing. State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-

3177, 16 N.E.3d 659, ¶ 29. Because a court speaks through its journal, the court should

also incorporate its statutory findings into the sentencing entry. Id. However, a word-for-

word recitation of the language of the statute is not required. Id. As long as the reviewing

court can discern the trial court engaged in the correct analysis and can determine the

record contains evidence to support the findings, consecutive sentences should be

upheld. Id.

       {¶27} In the sentencing entry, the trial court found pursuant to R.C.

2929.14(C)(4)(c) Appellant’s history of criminal conduct demonstrates consecutive
Licking County, Case No. 18-CA-29                                                         11


sentences are necessary to protect the public from future crime by the offender. While

the court did not use the statutory language at the sentencing hearing, the trial court

stated on the record:




             Well, Mr. Bazler, the Court’s considered the purposes and principles

      of sentencing set out under Section 2929.11, as well as the seriousness

      and recidivism factors set out under Section 2929.12. My recollection is

      that this is your fifth felony conviction since 2013, and I also recall we should

      have had this trial in August but you failed to appear for your jury trial then,

      so you’ve had ample opportunity to get that accomplished. And you didn’t

      show up until you were arrested sometime in December I believe after I’m

      pretty sure your bond forfeiture hearing was continued once or twice.

             While your case was pending before you failed to show up, you were

      dirty for Methamphetamine. You were using during that period of time, and

      if I’m not mistaken, you’ve been serving a sentence for fleeing at the jail

      from Muni Court from when they caught you on your bond. So, you’ve had

      lots of opportunity to do the right thing and you haven’t done it, it doesn’t - -

      it appears to me.




      {¶28} Tr. 234-35.

      {¶29} From the trial court’s statements at the sentencing hearing, we can discern

the trial court engaged in the correct analysis. Appellant does not argue the record fails
Licking County, Case No. 18-CA-29                                                         12


to support the court’s findings concerning his history of criminal conduct, but only argues

the sentence is contrary to law because of the court’s failure to make the requisite

findings. We find the trial court’s statements at the hearing were sufficient to comply with

Bonnell, supra., and R.C. 2929.14(C)(4).

       {¶30} The third assignment of error is overruled.

                                             IV.

       {¶31} In his fourth assignment of error, Appellant argues trial counsel was

ineffective for failing to move to waive court costs.

       {¶32} In State v. Davis, 5th Dist. Licking No. 17-CA-55 (Dec. 20, 2017), ¶ 27, this

Court reviewed this issue and determined the following:



              We find no merit in Appellant's allegation that he received ineffective

       assistance of counsel as a result of his attorney failing to request that the

       trial court waive court costs. Because R.C. 2947.23(C) grants appellant the

       ability to seek waiver of costs at any time, including after sentencing,

       Appellant has not been prejudiced by the failure of his counsel to request a

       waiver at sentencing.



       {¶33} We note this court's decision in Davis has been accepted for review by the

Supreme Court of Ohio upon certification of a conflict with the decision in State v.

Springer, 8th Dist. Cuyahoga No. 104649, 2017-Ohio-8861. Unless a decision is rendered

on the issue to the contrary in the future, this Court will continue to abide by its decision

in Davis.
Licking County, Case No. 18-CA-29                                                13


      {¶34} The fourth assignment of error is overruled.

      {¶35} The judgment of the Licking County Common Pleas Court is affirmed.




By: Hoffman, J.

Gwin, P.J. and

Baldwin, J. concur